 MOUNT SINAI HOSPITALMount Sinai Hospital and District 1199, NationalUnion of Hospital and Health Care Employees,RWDSU, AFL-CIO, Petitioner. Case 1-RC-14932November 15, 1977DECISION AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Kathleen F.McCarthy. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director for Region I issued an ordertransferring the case to the Board for decision.Subsequent to the hearing the Employer filed its briefwith the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:I. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The Petitioner is a labor organization withinthe meaning of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The Petitioner, which currently represents aunit of the Employer's service and maintenanceemployees who work 20 hours or more a week, hereinseeks to represent a separate unit of those employeeswho work less than 20 hours a week. Alternatively,the Petitioner requests that the Board direct a self-determination election for these hitherto unrepre-sented employees to determine their desires as totheir inclusion in the currently represented bargain-ing unit. The Employer contends that the unit soughtis inappropriate and, if any unit is found appropriate,that high school and college students, nursingstudents, and employees with full-time positionselsewhere should be excluded as casual employees.I Allied Stores of Ohio, Inc.. 175 NLRB 966, 99 (1969); Simon Bros. Co.,Inc., 173 NLRB 906, 912 (1968).233 NLRB No. 79Petitioner has represented the currently recognizedunit since its certification 7 years ago by theConnecticut State Labor Relations Board following aconsent election. At the time of the certification,representation of employees who worked less than 20hours a week was precluded by a provision of statelaw, now no longer in effect, with the result that theyhave remained unrepresented during this entireperiod.The 27 employees herein sought to be representedhave been in the Employer's employ for periodsranging from I month to 7 years. They regularlywork a stated number of hours each week whichvaries between 8 and 19 hours per individualemployee. They are variously assigned to theEmployer's six departments, known as the dietary,environmental services, laundry, operating room,ambulatory and community medicine, and nursingservice departments, each under separate supervi-sion. They perform work similar to that of the otherservice and maintenance employees and work withthem under the same departmental supervision. Theylack the fringe benefits of those employees and are inthe lowest service and maintenance pay classifica-tion.In these circumstances, we find that the part-timeservice and maintenance employees herein soughtpossess no significant group homogeneity, apart fromthe represented service and maintenance employees,which would warrant their establishment in aseparate appropriate unit. On the other hand, we findthat the unrepresented employees share a sufficientlystrong community of interest with those employees,as evidenced by their similar work functions,employee contacts, common supervision, and regu-larity and substantiality of their working hours perweek, to entitle them to be represented by thePetitioner in the currently established collective-bargaining unit, if they so desire.'Accordingly, we shall direct an election2in thefollowing voting group for this purpose:All regular part-time service and maintenanceemployees at the Employer's Hartford, Connecti-cut, hospital who work less than 20 hours a week,excluding all other employees and supervisors asdefined in the Act.If a majority of the valid ballots in the election arecast for the Petitioner, the employees will be deemedto have indicated the desire to be included in theexisting service and maintenance unit currentlyrepresented by the Petitioner, and it may bargain forthose employees as part of that unit. If a majority of2 Photype, Inc., 145 NLRB 1268 (1964).507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe valid ballots are cast against representation, theemployees will be deemed to have indicated thedesire to remain unrepresented. In that event, acertification of results of election will be issued.5. Questions remain as to inclusion in the votinggroup of the employees whom the Employer wouldexclude as casual employees. The 11 high school andcollege students receive no educational credits for thehours they work at the hospital. Upon their gradua-tion the majority of them expect to seek fullemployment elsewhere or to move out of the area.On the other hand, they have been in the Employer'semploy for periods of up to 7 years and work 8 to 19hours a week at the hospital. The four nurses aidesstudy nursing elsewhere and are regularly employedat the hospital on weekends. They are hired throughregular channels at the hospital, like other employ-ees, and there is no evidence that their hospital work3 Allied Stores of Ohio. Inc., supra.is credited toward their education. Upon graduationit appears that at least some of those nurses aides willbe offered and accept positions as professors andnurses at the hospital. Three of them work 8 hours aweek and the fourth works 16 hours a week at thehospital. In addition, the hospital employs twoindividuals who work full time as a policeman andU.S. Navy Chief Petty Officer but regularly work 16hours a week, after hours, at the hospital. We find allthese employees eligible to vote in the election hereindirected in view of their community of interest withthe other voting group employees as evidenced bythe regularity and substantiality of the hours theywork and their other conditions of employment.3[Direction of Election and Excelsior footnoteomitted from publication.]508